DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 06, 2021 have been fully considered but they are not fully persuasive. Though the submission of a valid terminal disclaimer has overcome the double patenting rejection of the claims applicant’s arguments against the 103 rejection of the claims are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments that Baumann allegedly teaches away from using inhibitors is not persuasive because Baumann does not teach that the inclusion of inhibitors/coalescence modifier agent would render the taught process inoperable. MPEP section 2143.I.B - Example 5 states, “The Federal Circuit’s discussion in ICON also makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away. An assessment of whether a combination would render the device inoperable must not ‘ignore the modifications that one skilled in the art would make to a device borrowed from the prior art.’ Id. at 1382, 83 USPQ2d at 1752.” Though Baumann discloses that there were some disadvantages in prior art processes which used a sinter or melting inhibitor nothing in Baumann clearly teaches that the use of such In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II. Furthermore, as was discussed in the previous Office Action, Harryson teaches that it was known in the art that sintering/melting inhibitors were compatible with the use of sintering/melting enhancers and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
In response to applicant's argument that Harryson teaches that the melting/solidification occurs when all the layers have been formed, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.









Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al (U.S. Patent Publication No. 2007/0238056) in view of Harryson (U.S. Patent # 7,378,052) and Long (U.S. Patent Publication No. 2016/0001509).
	In the case of claims 18 and 19, Baumann teaches an additive manufacturing process (Abstract) comprising a) providing/forming a first layer of build material/pulverulent substrate, c) selectively dispensing a liquid, light absorbing coalescing agent/absorber to the first layer of build material in a pattern of a first slice of an object, e) exposing the build material comprising the absorber to light to selectively melt the pattern region and repeating steps a), c) and e) to form a second or more layer (Page 2 Paragraph 0018 through Page 3 Paragraph 0025 and 0028).
	Baumann does not teach having dispensed a liquid coalescence modifier agent on to the build material in the first layer covering an overhang area where a second slice of the object will 
	Harryson teaches an additive manufacturing process wherein an object/product is formed by binding together build material/powder granules including products which curved surfaces (Abstract and Column 1 Lines 7-23). The process of Harryson comprised forming a layers of build material/powder granules and dispensing a coalescence modifier agent in the form of an additive B1 which inactivated the build material/powder by prevent the material from sintering together. (Column 2 Lines 15-31 and Column 3 Lines 1-5). After the layers of build material and additive B1 were supplied the build material/powder was sintered together (Column 3 Lines 55-53 and Column 4 Lines 4-10).
	Harryson teaches that the coalescence modifier agent/additive B1 which inactivates the build material was dispensed in supporting portions and that the formed product had overhang area (Column 1 Lines 16-23, Column 2 Lines 15-22, Column 6 Lines 10-20 and Figure 5). Harryson further teaches that in addition to dispensing a coalescence modifier agent/inactivating additive a coalescing agent in the form of an activating additive B2, which reduced the melting or sintering temperature of the powder/build material was applied to areas intended to be sintered/solidified (Column 2 Lines 15-28, 55-61 and Column 3 Lines 9-11).Furthermore, Harryson teaches that the additive B were in liquid form (Column 3 Lines 12-34).
	Therefore, based on the teachings of Harryson, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have dispensed a liquid coalescence modifier agent, which prevented joining of the build material during 
	Though Baumann in view of Harryson teach the instructions for the additive manufacturing machine neither references teaches having placed these instructions on a non-transitory processor readable medium.
	Long teaches a method for additive manufacturing using an additive manufacturing machine wherein an object is formed layer-by-layer (Abstract). Long teaches that the process was performed by a controller which included a computer program product including a processor readable medium in the form of hardware comprising processors and memory/non-transitory computer readable medium on which the program/processes instructions were stored. (Page 2 Paragraph 0037).
	Based on the teachings of Long, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have placed the instructions of Baumann in view of Harryson on a non-transitory processor readable medium included in hardware comprising processors/computer program product coupled to a controller in order to automate the process of Baumann in view of Harryson.
	As for claim 20 and 21, as was discussed previously, it would have been obvious to have included the processor readable medium of Baumann in view of Harryson and Long in a controller which further comprised a computer program product.

Conclusion
	Claims 18 through 21 have been rejected and claims 16, 17, 22 and 23 have been withdrawn from consideration. No claims were allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712